                Case 2:20-cv-01130-TSZ Document 32 Filed 08/28/20 Page 1 of 2



 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE

 6
       INTERNATIONAL BUSINESS
       MACHINES CORPORATION,
 7
                            Plaintiff,               C20-851 TSZ
 8         v.
 9     ZILLOW GROUP, INC.; and ZILLOW,
       INC.,
10                          Defendants.

11     INTERNATIONAL BUSINESS
       MACHINES CORPORATION,
12
                            Plaintiff,               C20-1130 TSZ
13         v.
       ZILLOW GROUP, INC.; and ZILLOW,               MINUTE ORDER
14     INC.,
15                          Defendants.

16        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
17
          (1)    In each of these cases, the parties have submitted Stipulated Protective
18 Orders for the Court’s approval. See Stipulation (docket no. 129 in C20-851); Stipulation
   (docket no. 29 in C20-1130). The Court will enter the parties’ proposed Stipulated
19 Protective Orders subject to the requirements of Paragraph 2, below.

20          (2)   Notwithstanding Paragraph 14.4 of each Stipulated Protective Order, the
     following provision shall apply:
21
           Filing Protected Material. If a party wishes to use “confidential” or
22         “protected” documents or information to support or oppose a motion, the
           following procedures shall apply. Counsel shall meet and confer before
23

     MINUTE ORDER - 1
              Case 2:20-cv-01130-TSZ Document 32 Filed 08/28/20 Page 2 of 2



 1          filing documents under seal. During the meet-and-confer process, counsel
            shall explore the options of removing the confidential designation and/or
 2          redacting the protected portions of the document at issue. To the extent
            possible, counsel shall submit, along with any document filed under seal, a
 3          stipulation and proposed order reciting the reasons for sealing the
            document. See Local Civil Rule 5(g); Kamakana v. City & Cty. of
 4          Honolulu, 447 F.3d 1172 (9th Cir. 2006); Foltz v. State Farm Mut. Auto.
            Inc. Co., 331 F.3d 1122 (9th Cir. 2003). If counsel cannot reach agreement,
 5          then a properly noted motion to seal must be filed contemporaneously with
            the sealed document. If the party wishing to submit the material is not the
 6          party designating the material as confidential, the party wishing to submit
            the material shall provide at least seven (7) days’ notice to the other
 7          party(ies), so that a motion to seal, if necessary, may be prepared by the
            designating party and filed at the same time as the material is submitted
 8          under seal to the Court. Counsel shall use the Case Management and
            Electronic Case Files (“CM/ECF”) system to present materials under seal;
 9          counsel shall not provide original sealed materials to chambers and shall
            not provide working copies to chambers unless the materials are
10          voluminous and working copies would otherwise be required under Local
            Civil Rule 10(e)(9). In association with any stipulation or motion to seal,
11          the parties shall bring to the Court’s attention the requested disposition of
            the confidential document in the event the stipulation or motion to seal is
12          denied.

13          (3)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
14
            Dated this 28th day of August, 2020.
15

16                                                    William M. McCool
                                                      Clerk
17
                                                      s/Karen Dews
18                                                    Deputy Clerk

19

20

21

22

23

     MINUTE ORDER - 2
